CRE LIA GIOMEADS Benumantael ech QYereliao Rageliaith

MUUMUSIC
STUDIO

To: The Honorable David Hennessy Chief Magistrate Judge
United States District Court for the District of Massachusetts
US Courthouse

Worcester, MA

RE: Diovanni Carter
Dear Judge Hennessy:

My name is Merlyne Mesidor, owner of Nuumusic Studio located in Brockton, MA. | recently obtained my
bachelor of arts degree in biology from Hampshire College. | currently work as a research coordinator for Brigham and
Women's Hospital.

While | was finishing my bachelor's degree a few years back, | was in a very frightful car accident with a Mack
truck, which left me with some pretty bad injuries and resulted in a significant settlement from the company
responsible. | decided to invest the money from the settlement into a music studio in order to help some of the local
artists | know while also making a profit from booking studio sessions.

| met Diovanni Carter a little over a year ago through our lead engineer, "Kn'urse", from the studio. | was told he
would be a great asset to the development of the company. Diovanni is our studio's artist and repertoire (A&R)
manager, responsible for finding clients for paid studio sessions and scouting new talent to be developed, managed, and
sponsored by Nuumusic Studio. Since working with Diovanni, he has fulfilled his obligations as A&R manager. For the
past year, Diovanni has been developing and managing artist, Sean "SteelStaxx" Berry (and others), whom Diovanni has
executive-produced 1 (10 track) mixtape and 1 (7 track) LP.

In my opinion, Diovanni is very passionate about his work and very much seems to enjoy what he does for the
studio. Diovanni is a vital member of our team at Nuumusic, and if he is released | have no doubt he will continue the
great work he has done for our studio. Diovanni has the potential to grow his skills and career to a level of mainstream
recognition, and it would be unfortunate to see his career halted while awaiting the outcome of the matters before you.
Please allow Mr. Carter the opportunity to face these charges while continuing his work at the studio.

Thank you very much for your time,
With appreciation,

Merlyne Mesidor
Nuumusic Studio

33 Dover Street Suite #202
Brockton, MA, 02301

Verh Masiabe~

EXHIBIT 7
